Citation Nr: 1105476	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for service-connected left 
eye cornea scar, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active military duty from September 1976 to 
August 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In December 2008, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The 30 percent rating currently in effect for the Veteran's 
service-connected left eye cornea scar is the maximum schedular 
provided for; factors warranting an extraschedular rating are not 
shown.


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess 
of 30 percent for the Veteran's service-connected left eye cornea 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.84a, Diagnostic 
Code 6029 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating - Left Corneal Scar

The Veteran asserts that he is entitled to an increased rating 
for his service-connected left eye corneal scar, currently 
evaluated as 30 percent disabling.

As an initial matter, the Board remanded this claim in December 
2008.  The Board directed that the Veteran should be afforded a 
VA examination by a "medical doctor ophthalmologist (not 
optometrist)," that the claims folder must be provided to this 
physician for review in conjunction with the examination, that 
the physician must provide a current eye examination for the 
Veteran "which includes all necessary testing and identification 
of eye disability," and that eye testing must be conducted and 
reported for corrected and uncorrected for both near and far.  
The Board further directed that if the physician finds that the 
Veteran has reported symptoms for visual field or otherwise for 
which there is no identifiable pathology to support, he should 
clearly identify this, and whether or not he believes the 
veracity of the symptoms reported.  

A review of the Appeal Management Center's (AMC's) examination 
request, dated in August 2010, shows that its request conformed 
to the Board's remand instructions.  

In August 2010, the Veteran was afforded a VA examination.  The 
report of that examination, and an associated September 2010 
addendum from the examiner, shows that the Veteran was examined 
by a VA physician.  In the September 2010 addendum, the physician 
indicated that he had reviewed the Veteran's C-file, service 
treatment reports, and previous VA examinations.  This evidence 
shows the following: in August 2010, the Veteran was afforded eye 
testing; the September 2010 addendum notes the results for 
corrected near and far vision, bilaterally (i.e., 20/20, right 
eye, and 20/50, left eye); the examiner stated that the Veteran's 
corneal scars were caused by his inservice herpes simplex 
infection, and that the Veteran had nuclear sclerosis (or early 
cataracts) which currently have minimal effect on his visual 
acuity; the examiner further stated that the Veteran's left eye 
corneal scars limited his visual acuity to the 20/40 to 20/60 
range, and that, "No other eye findings are related to his 
herpes simplex infection."; the diagnoses noted diabetes without 
retinopathy, "herpes simplex keratitis (HSK), resolved," and 
cornea scar OS (left eye) secondary to HSK; there is nothing in 
these reports to show that the Veteran "reported symptoms for 
visual field or otherwise for which there is no identifiable 
pathology to support."  Under the circumstances, the Board finds 
that there has been substantial compliance with the its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  In 
this regard, the AMC requested that the Veteran be examined by an 
ophthalmologist, and although the 2010 VA physician did not 
specifically state that he was an ophthalmologist, there is a 
presumption of regularity that government officials have properly 
discharged their official duties.  Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 
272 U.S. 1, 14-15 (1926)).  Although uncorrected vision findings 
were not reported, for the purposes of vision disability 
evaluation uncorrected distance vision measurements are generally 
not applied.  See 38 C.F.R. § 4.75.  Furthermore, as the Veteran 
is already receiving a 30 percent rating, and as blindness of 
either eye is not shown on his current (or any past) examination, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  Therefore, any failure to report 
uncorrected vision is harmless.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the history of the disability in issue, the 
Veteran's service treatment reports show that in 1980, he was 
found to have a left eye corneal ulcer.  The diagnosis was herpes 
simplex stromal keratitis.  There were notations of scarring.  
See 38 C.F.R. § 4.1 (2010).  As for the post-service medical 
evidence, left eye corneal scarring was noted in a 1982 VA 
examination report, with left eye 20/25 visual acuity.  
Thereafter, VA reports show that his left eye corrected visual 
acuity ranged between 20/80 and 20/300.  

In December 1982, the RO granted service connection for left eye 
cornea scar, evaluated as 30 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002).  

In December 2004, the Veteran filed a claim for an increased 
rating.  In June 2005, the RO denied the claim.  The Veteran has 
appealed.  

During the rating period on appeal, VA amended its regulations 
for rating disabilities of the eye.  73 Fed. Reg. 66,543 (Nov. 
10, 2008).  It is indicated in the Federal Register that these 
amendments shall apply to all applications for benefits received 
by VA on or after December 10, 2008.  As the Veteran's claim was 
received several years prior to December 10, 2008, the amended 
provisions are not for application here (all provisions 
pertaining to the ratings for eye disorders cited in this 
decision are to the regulations as in effect prior to December 
10, 2008).   

The RO has evaluated the Veteran's left eye corneal scar under 38 
C.F.R. § 4.84a, Diagnostic Codes (DC's) 6077-6029.  See 38 C.F.R. 
§ 4.27 (2010) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99").  This 
hyphenated diagnostic code may be read to indicate that a loss of 
visual acuity is the service-connected disorder, and it is rated 
as if the residual condition is  aphakia or dislocation of 
crystalline lens under DC 6029.  

Under 38 C.F.R. § 4.84a, DC 6029, a minimum rating of 30 percent 
is assigned when aphakia is present, either bilaterally or 
unilaterally.  The Note following DC 6029 indicates the 30 
percent evaluation will not be combined with any other rating for 
impaired vision.  Id.  

A rating in excess of 30 percent is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.  Loss of use or 
blindness of one eye, having only light perception, will be held 
to exist when there is inability to recognize test letters at one 
foot and when further examination of the eyes reveals that 
perception of objects, hand movements, or counting fingers cannot 
be accomplished at distances less than three feet.  See 38 C.F.R. 
§§ 3.350(a)(4), 4.79. 

The applicable VA regulation permits compensation for a 
combination of service-connected and nonservice-connected 
disabilities, including blindness in one eye as a result of 
service-connected disability and blindness in the other eye as a 
result of nonservice-connected disability, as if both 
disabilities were service-connected, provided that the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  

Service-connection is not in effect for a right eye disability, 
and there is no evidence to show that the Veteran is blind in the 
right eye.  Therefore, the Veteran's right eye vision is 
considered normal (20/40 or better) when evaluating the right eye 
for compensation purposes.  See 38 U.S.C.A. § 1160(a)(1) (West 
2002); 38 C.F.R. § 3.383(a)(1); Villano v. Brown, 10 Vet. App. 
248, 250 (1997); Boyer v. West, 12 Vet. App. 142, 144-5 (1999).   

Furthermore, the Veteran is not shown to be blind in his left 
eye.  See e.g., VA eye examination reports, dated in June 2005 
(left eye corrected near vision of 20/40 and corrected far vision 
of "count fingers").  In this regard, although the June 2005 
examiner stated that the Veteran's left eye  was "legally 
blind," there are no reports dated prior to, or after, this 
report to show that the Veteran meets the applicable criteria for 
left eye blindness.  See 38 C.F.R. §§ 3.350(a)(4), 4.79; VA 
progress notes dated between 2004 and 2010, VA eye examination 
reports, dated in September 2004, and August 2010 (to include the 
September 2010 addendum).  Therefore, the provisions pertaining 
to compensation for the combination of service-connected and 
nonservice-connected disabilities, where blindness in each eye is 
shown, do not apply.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383.  

Ratings above 30 percent require some measurable impairment of 
visual acuity in both eyes.  See e.g., 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 6069, 
6073, 6076, 6071, 6072, 6073, 6075, 6076, and 6078.  While there 
is measurable impairment of vision in his right eye, the 
Veteran's right eye is considered normal for ratings purposes.  
Therefore, there are no available ratings in excess of 30 
percent.  Furthermore, and as noted above, DC 6029 prohibits the 
combining of the aphakia rating with any other impaired vision 
ratings.  Accordingly, there is no basis for the assignment of a 
rating in excess of 30 percent.  

Finally, although the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds that 
it is not so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  There is no 
indication of an exceptional disability picture such that the 
schedular evaluation for the service-connected left eye corneal 
scar is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  A disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 
4.1, 4.15).  In this case, there is no evidence to show that the 
Veteran's left eye corneal scar symptoms affect his ability to 
function at work.  Nor does the evidence show any hospitalization 
for any relevant symptoms.  Given the foregoing, the severity of 
his left eye corneal scar is not shown to be so severe as to 
render his schedular evaluation inadequate, and to warrant 
referral.  Thun.  The Board therefore finds that the evidence is 
insufficient to show that exceptional or unusual circumstances 
exist, or that there is marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 
(1996).  

In deciding the Veteran's increased rating claim, the Board has 
considered the determination in Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an increased 
rating for separate periods based on the facts found during the 
appeal period.  The evidence of record supports the conclusion 
that the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.  The Board 
therefore finds that the evidence is insufficient to show that 
the Veteran had a worsening of his left eye corneal scar such 
that an increased rating is warranted.  

In conclusion, there is no basis for an evaluation in excess of 
30 percent for the Veteran's left eye corneal scar for any 
portion of the rating period on appeal.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
 

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In May 2005, January 2009, and April 2010, VCAA notices were 
issued.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran's 
service treatment reports, and VA and non-VA medical records, 
have been obtained, and the Veteran has been afforded two 
examinations.  The appellant and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and they 
have not argued that any error or deficiency in the 
accomplishment of the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  
ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


